Name: Commission Regulation (EEC) No 2467/79 of 29 October 1979 on applications for aid from the European Agricultural Guidance and Guarantee Fund, Guidance Section, for projects to improve public amenities in certain rural areas
 Type: Regulation
 Subject Matter: regions and regional policy;  economic policy;  EU finance; NA
 Date Published: nan

 14 . 11 . 79 Official Journal of the European Communities No L 286/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2467/79 of 29 October 1979 on applications for aid from the European Agricultural Guidance and Guarantee "Fund, Guidance Section , for projects to improve public amenities in certain rural areas HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1760/78 of 25 July 1978 on a common measure to improve public amenities in certain rural areas ('), and in particular Article 8 (4 ) thereof, Whereas applications for aid submitted in connection with the common measure to improve public amenities in certain rural areas should contain all the information needed for an examination of the projects in the light of the criteria set out in Regulation (EEC) No 1760/78 ; Whereas the information should be presented in standardized form to facilitate rapid examination and a comparison of applications ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Agricultural Structure ; Whereas the EAGGF Committee has been consulted on the financial aspects of these measures , Article I 1 . Applications for aid from the EAGGF, Guidance Section, for projects to improve public amenities in certain rural areas shall contain the information and documents specified in the Annexes to this Regulation . 2 . Applications shall be submitted in triplicate in accordance with the Annexes to this Regulation . 3 . Applications not meeting the requirements set out in paragraphs 1 and 2 shall not be considered . 4 . Subject to the submission of form A as set out in Annex A to this Regulation , applications submitted before 15 November 1979 shall also be admissible in the form established in accordance with Regulation No 45 /64 /EEC ( 2 ). Article 1 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 204 , 28 . 7 . 1978 , p. 1 . ( 2 ) OJ No 71 , 6 . 5 . 1964 , p . 1117/64 . No L 286/2 Official Journal of the European Communities 14 . 11 . 79 ANNEX A PART 1 Please read explanatory notes and instructions before filling in the application. Not to be completed by the applicant Project No 1 . Title of project 2. Applicant 2.1 . Name or business name 2.2 . Road and number or post office box 2.3 . Postal code and town/county 2.4 . Telephone 2.5 . Telex 14 . 11 . 79 Official Journal of the European Communities No L 286/3 3 . Beneficiary (Article 14 (1 )) 3.1 . Is the beneficiary also the applicant? 3.2 . Name or business name 3.3 . Road and number or post office box 3.4 . Postal code and town/county 3.5 . Telephone 3.6 . Telex 3.7 . Legal status 3.8 . Reference numbers of previous applications for aid from the EAGGF Guidance Section No L 286/4 Official Journal of the European Communities 14 . 11 . 79 4. General description of the project 4.1 . Sectors concerned 4.2 . Scheduled dates : Commencement of work Completion of work Confirmation that the work will not commence before receipt of the aid application by the EAGGF, Guidance Section No Yes 4.3 . Total cost of the project ( in national currency) 4.4 . Cost of the investments in respect of which the aid is applied for ( in national currency) 4.5 . Aid applied for from the EAGGF Guidance Section ( in a national currency ) 14 . 11 . 79 Official Journal of the European Communities No L 286/5 4.6 . Description of the aids applied for 4.6.1 . Aid 1 Origin Nature : Amount (in national currency) 4 . 6.2 . Aid 2 Origin: Nature: Amount (in national currency) Date Signature 14 . 11 . 79No L 286/6 Official Journal of the European Communities PART 2 Information provided by the Member State 1 . Favourable opinion 2. Title of specific programme concerned (Article 2 ) 3 . Agency responsible for forwarding supporting documents (Article 14 (2)) 3.1 . Name or business name 3.2 . Road and number or post office box 3.3 . Postal code and town/county 4. Description of aid 4.1 . Aid 1 Origin : Nature : 14 . 11 : 79 Official Journal of the European Communities No L 286/7 Legal basis : Amount (in national currency) 4.2 . Aid 2 Origin : Nature : Legal basis :. Amount (in national currency) Date Signature and stamp No L 286/8 Official journal of the European Communities 14 . 11 . 79 5. Agency through which aid from the Fund is to be paid (Article 14 ( 1 )) 5.1 . Name or business name 5.2 Road and number or post office box 5.3 Postal code and town/ county 5.4 If applicable, bank branch code and bank account number of the beneficiary with this agency An application for this project will not be submitted to the European Regional Development Fund 14 . 11 . 79 Official Journal of the European Communities No L 286/9 ANNEX B 1 . Short description of the project (maximum one page). 2 . Applicant ( 1 ): 2.1 . Object of the applicant's main activities 2.2 . Links between the applicant, beneficiary and the project 2.3 . Attach :  copy of Memorandum and Articles of Association,  extract from the Trade Register where appropriate 3 . Beneficiary (Article 14 ( 1 )) ( 2): 3.1 . Object and scope of beneficiary's main activities 3.2 . Geographical area covered by these activities 3.3 . Economic situation (attach a copy of the balance sheet where appropriate) 3.4 . Attach :  copy of Memorandum and Articles of Association,  extract ,form the Trade Register where appropriate 4. Description of the existing situation: 4.1 . Location of the area covered by the project 4.2 . Description of the needs which the project must meet 4.3 . Description of existing plant in the area covered by the project 5 . Measure proposed : 5.1 . General description of planned plant (including, for example, length and width of planned roads, number of farms connected to the electricity network or drinking water network, etc.) 5.2 . Detailed technical description of the proposed work (plans to be attached) 5.3 . Geographical location of the work (in the case of roads, maps to be attached) 5.4 . Overall estimates of total cost of work (indicate basis of calculation and date of estimates) 6 . Proposed financing: 6.1 . Complete form B 1 6.2 . Desired stages of payment of aid (') To be completed only if the applicant is not also the beneficiary. ( 2) To be completed for each beneficiary. The Articles referred to in this Annex are those of Regulation (EEC) No 1760/78 . No L 286/10 Official Journal of the European Communities 14 . 11 . 79 7. Way in which the following conditions are fulfilled ( 1 ): 7.1 . Inclusion in a ' framework' programme 7.2 . Contribution to a lasting improvement of infrastructure necessary for farms 7.3 . Adequate guarantee as regards the economic effectiveness of the project 7.4 . Harmonization with other measures to encourage the development of agriculture and improve infrastructure Date and signature C1 ) This information can also be supplied by the Member State . 14 . 11 . 79 Official Journal of the European Communities No L 286/11 B 1  FINANCIAL PLAN FOR THE PROJECT 1 . Date / / 1.1 . Beneficiary's contribution of which : 9.1.1 . Own funds 9.1.2 . Loans (*) 9.1.3 . Payments in kind and work on own account 1.2 . Member State's contribution as capital grant 1.3 . Other contributions 1.4 . Aid requested from EAGGF 1.5 . Total financial plan = total investments (2) (') Please indicate source, amount, interest rate, duration and repayment terms of each loan below. Also indicate rate and duration of interest subsidies, if any, and the subsidizing body. Confirmations must be included in each case. (2) This financial plan must cover all the investments in respect of which aid has been applied for. Line 1.5 corresponds to the amount indicated in 4.4 of Annex A. No L 286/12 Official Journal of the European Communities 14 . 11 . 79 EXPLANATORY NOTES AND INSTRUCTIONS FOR COMPLETION OF APPLICATIONS Preliminary remarks Regulation (EEC) No 2467/79 is designed to provide as precisely as possible information which the Commission needs in order to decide on the applications for subsidy according to the conditions and criteria of Regulation (EEC) No 1760/78 . In view of the very wide variety of situations, this method cannot provide for each individual case or particularity. There will , therefore , be cases where certain information is not available or is available but does not fully explain a particular situation or an individual case . In these cases, the reasons why it is impossible to answer certain questions should be given on a separate sheet. The applicant may also attach supplementary explanations to each reply, if he believes that this is necessary to explain the circumstances of his situation and/or application. ANNEX A General instructions (a ) The applicant should complete from line 2 to line 4.6.2 only . Do not fill in the right hand column of each page. (b ) The number of characters relating to one item of information (including intermediate spaces ) should not exceed the number of spaces provided for on the form . Abbreviations may be used (e.g. COOP, Ltd . . .). One character only should be written in each space. ( c) Except for amounts, information entered on the line provided should begin with the first space on the left. (d) Amounts :  amounts should be entered in national currency without decimal points ,  the triangles are used to separate milliards, millions and thousands,  amounts should be entered beginning with the last space on the right. Example : £ 10 000 Explanatory notes to the various headings (*) PART 1 2 . Applicant To be filled in only if the applicant is not a beneficiary. 3 . Beneficiary If there are several beneficiaries the information for heading 3 ' is to be given for each on a separate sheet. If there are more than four beneficiaries , indicate a representative and also provide for him the same information. 3.1 . Circle the correct reply. 3.7 . For example : commune, limited company, cooperative. 3.8 . These are project numbers which were assigned by the Fund staff. If there are more than four applications mention them afterwards at the bottom of the page. ( x ) Paragraph numbers correspond to the headings on the form. Articles referred to in this Annex are those of Regulation (EEC) No 1760/78 . 14 . 11 . 79 Official Journal of the European Communities No L 286/13 4. General description of the project. 4.1 . Each project will necessarily fall into one or more of the following three categories : electrification scheme, water supply network, creation and improvement of farm roads. Where the project combines several categories mention each category in question. 4.2 . Enter the month and year. Example: Circle the correct reply for the confirmation. Projects on which work was started before the receipt of the application by the Commission do not qualify for aid . 4.6 . Origin : State, Region. Nature : capital subsidy, subsidized loan, interest subsidy, etc. Amount : only to be completed for capital grants . If there are more than two aids, attach an additional page. The grant of aid must be confirmed by the competent authorities before the application is forwarded to the Commission. PART 2 Data provided by the Member State 5 . If there is more than one agency, provide the information for heading 5 for each agency.